Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes and Comments
The Examiner of this application is now Paul Dickinson.  The Examiner’s contact information appears at the end of this correspondence.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/30/2021 is acknowledged.  
The traversal is on the ground that the Examiner has not shown serious search burden and the groups have unity of invention.  This is not found persuasive because search burden is not a criterion used to establish the propriety of restriction in applications filed under 35 U.S.C. 371.  The standard is unity of invention.  The common technical feature of the Groups is the suspension of claim 22.  This element cannot be a special technical feature under PCT Rule 13.2 because it is not novel.  WO 2015/164485 to Walder teaches a suspension of a phosphor-containing drug activator (Pg. 58 Para. 7 The activatable pharmaceutical agent and energy modulation agent can be incorporated into pharmaceutical compositions suitable for administration ... the pharmaceutical compositions includes a pharmaceutically acceptable carrier; Pg. 59 Para. 1 pharmaceutically acceptable carrier is intended to include any and all solvents, dispersion media compatible with pharmaceutical administration; Pg. 59 Para. 3 Pharmaceutical compositions include sterile aqueous solutions; Pg. 101 Para. 2 a mixtures of phosphors that produces visible light and ultraviolet light when irradiated with x-rays for activation of a photoreactive drug; Pg. 88 Para. 4 energy modulating agent includes phosphors), comprising: two or more phosphors capable of emitting 
 Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention.  The requirement is still deemed proper.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.   The recitation in claim 1 “diamond-like carbon” renders the claims indefinite. The phrase is not a term of art with a defined meaning.  The specification at paragraph states “[d]iamond Like Carbon (DLC) films are in general dense, mechanically hard, smooth, impervious, abrasion resistant, chemically inert, and resistant to attack by both acids and bases they have a low coefficient of friction, low wear rate, are biocompatible and thromboresistant.”  This isn’t a limiting definition of the term.  To the extent that it is a limiting definition of the term, the definition is full of relative terms including “hard,” “smooth,” “impervious,” “abrasion resistant,” “chemically inert,” “resistant to attack b both acids and bases,” “a low coefficient of friction,” and “low wear rate.”
These relative terms  render “diamond-like carbon” indefinite, because the specification doesn’t provide a standard for ascertaining the requisite degree of what qualifies as including “hard,” “smooth,” “impervious,” “abrasion resistant,” “chemically inert,” “resistant to attack b both acids and bases,” “a low coefficient of friction,” and “low wear rate.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13-20, 22-33, and 35-50 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164485 to Walder (IDS filed 8/1/2018) in view of WO 2014/143826 to Bourke (IDS filed 8/1/2018).  Walder teaches a phosphor-containing drug activator (Pg. 101 Para. 2 a mixtures of phosphors that produces visible light and ultraviolet light when irradiated with x-rays for activation of a photoreactive drug; Pg. 101, Para. 1 energy modulation agents interact with x-ray to generate visible light and ultraviolet light ... the secondary light can activate photoreactive drugs; Pg. 88 Para. 4 energy modulating agent includes combination of phosphors). comprising: an admixture of two or more phosphors capable of emitting ultraviolet and visible light upon interaction with x-rays (Pg. 101 Para. 2 a mixtures of phosphors that produces visible light and ultraviolet light when irradiated with x-rays for activation of a photoreactive drug); said two or more phosphors comprising (3Ca3(PO4)2Ca(F. Cl)2: Sb3+, Mn2+) at a ratio NP-200:GTP-4300 of from 1:10 to 10:1 Pg. 135 Paras. 4-5 cancer cell culture treated with a composition containing a pharmaceutical agent, and an energy modulating agent; Pg. 136 Para. 1 and Table 19 energy modulating agent includes 2 phosphors of NP200 and GTP4300 in a 33:67 wt% ratio respectively, i.e. 1 :2.03 ... the GTP4300 phosphor has an elemental composition of Ca, F, Cl, PO4, Mn, Sb ... in table 19, the phosphor is 3Ca3(PO4)2.Ca(Fl,Cl)2: Sb3+, Mn2+,based on the recited elemental composition, the Fl appears to be a typographical error); each of said two phosphors having at least one coating selected from the group consisting of an ethylene cellulose coating and a diamond-like carbon coating Pg. 146 Para. 1 "The energy modulation agents for use in this embodiment can be any of those noted above, and preferably are one or more phosphors optionally coated with diamond or diamond like coating, or with ethyl cellulose").  Walder discloses the suspension comprising 8-methoxypsoralen (8-MOP) (Pg. 101, Para. 1 energy modulation agents interact with x-ray to generate visible light and ultraviolet light ... the secondary light can activate photoreactive drugs; Pg. 74 Para. 3 8-MOP can be activated by light emissions; Pg. 135 Paras. 5-6 8-MOP used as a photoactivatable pharmaceutical agent).  Walder  discloses wherein said two or more phosphors have a composition that emits said ultraviolet and visible light at wavelengths which activate 8- methoxypsoralen (8-MOP) (Pg. 101, Para. 1 energy modulation agents interact with x-ray to generate visible light and ultraviolet light ... the secondary light can activate photoreactive drugs; Pg. 74 Para. 3 8-MOP can be activated by light emissions; Pg. 135 Paras. 5-6 8-MOP used as a photoactivatable pharmaceutical agent).  Walder discloses wherein said ratio ranges from 1:5 to 5:1 (Pg. 136 Para. 1 energy modulating agent includes 2 phosphors of NP200 and GTP4300 in a 33:67 wt% ratio respectively, i.e. 1 :2.03).   Walder  discloses wherein said ratio ranges from 1 :2 to 2: 1 (Pg. 136 Para. 1 energy modulating agent includes 2 phosphors of NP200 and GTP4300 in a 33:67 wt% ratio respectively, i.e. 1 :2.03).  Walder  discloses wherein said ratio is about 1 :2 (Pg. 136 Para. 1 energy modulating agent includes 2 phosphors of NP200 and GTP4300 in a 33:67 wt% ratio respectively, i.e. 1 :2.03; Pg. 8 Lns. 8-11, stating "the terms "at" or "about," as used herein when referring to a measurable value or metric is meant to encompass variations of 20%, 10%, 5%, 1 %, 0.5%, or even 0.1 % of the specified amount").  Walder  discloses wherein said two or more phosphors have a composition that emits said ultraviolet and visible light at wavelengths which activate 8-methoxypsoralen (8-MOP) (Pg. 101, Para. 1 energy modulation agents interact with x-ray to generate visible light and ultraviolet light ... the secondary light can activate photoreactive drugs; Pg. 74 Para. 3 8-MOP can be activated by light emissions; Pg. 135 Paras. 5-6 8-MOP used as a photoactivatable pharmaceutical agent).  Walder discloses wherein said phosphor has cathodoluminescent emission peaks at 160 nm, 360 nm, and 525 nm (Pg. 170 Para. 5 Fig. 79 the NP200 phosphor has cathode luminescence peaks at 160 nm, 360 nm, and 525 nm").   Walder discloses wherein each of said two or more phosphors has an outer coating of said ethylene cellulose coating (Pg. 146 Para. 1 "The energy modulation agents for use in this embodiment can be any of those noted above, and preferably are one or more phosphors optionally coated with diamond or diamond like coating, or with ethyl cellulose"). Walder  discloses wherein each of said two or more phosphors has an outer coating of said diamond-like carbon coating (Pg. 146 Para. 1 "The energy modulation agents for use in this embodiment can be any of those noted above, and preferably are one or more phosphors optionally coated with diamond or diamond like coating, or with ethyl cellulose"). Walder  discloses wherein said ethylene cellulose coating is present and has a thickness between 10 and 100 nm (Pg. 146 Para. 1 "The energy modulation agents for use in this embodiment can be any of those noted above, and preferably are one or more phosphors optionally coated with ethyl cellulose"; Pg. 146 Para. 3 the Ethyl cellulose coating is 100nm thick).  Walder  discloses wherein said diamond-like carbon coating is present and has a thickness between 50 and 200 nm (Pg. 146 Para. 1 "The energy modulation agents for use in this embodiment can be any of those noted above, and preferably are one or more phosphors optionally coated with diamond or diamond like coating"; Pg. 146 Para. 3 the DLC coating is 50 nm thick). Walder  discloses wherein said diamond-like carbon coating is present and has a thickness between 75 and 125 nm (Pg. 146 Para. 1 "The energy modulation agents for use in this embodiment can be any of those noted above, and preferably are one or more phosphors optionally coated with diamond or diamond like coating"; Pg. 146 Paras. 2-3 the DLC coating is a 100nm hydrogenated a C: H thick coating).  Walder  discloses wherein said phosphor has a size between 0.05 and 100 microns (Pg. 137 Para. 4 The particle size distribution of the phosphors used includes particles in the range of 1000 nm, i.e. 1 micron). Walder teaches wherein the phosphor may include Zn2SiO4:Mn (Pg. 136 Para. 2 NP200 phosphor includes Zn2SiO4:Mn), and using phosphors comprising Zn2SiO4:Mn2+ (Pg. 27 Para. 3 phosphors with visible emission such as Zn2SiO4:Mn2 + can be used). However, Bourke is in the field of using an energy modulation agent to activate an aclivatable agent in a medium (, Abstract; Pg. 13 Paras. 2-4 energy modulation agent activates the activatable agent upon application of the initiation energy ... activatable agent includes pharmacological agents), and teaches using a Zn2SiO4 :Mn2+ phosphor (, Pg. 12 Paras. 2-4 phosphors used includes Zn2SiO4:Mn2+ ... energy modulation agents include phosphors). II would have been obvious to one of ordinary skill in the art at the time of the invention to modify Walder to include a Zn2SiO4 :Mn2+ phosphor as taught by Bourke. The motivation would have been to provide an energy modulation material that is a capable of activating a photoreactive drug for the purpose of treating cancer Pg. 40 Paras. 1-2).  Walder discloses wherein said phosphor has a size between 0.1 and 50 microns (Pg. 137 Para. 4 The particle size distribution of the phosphors used includes particles in the range of 1000 nm, i.e. 1 micron).   Walder discloses wherein said phosphor has a size between 0.5 and 20 microns (Pg. 137 Para. 4 The particle size distribution of the phosphors used includes particles in the range of 1000 nm, i.e. 1 micron).  Walder discloses wherein said (3Ca3(PO4)2Ca(F, C1)2: Sb3 +, Mn2+) phosphor has a size between 0.05 and 100 microns (Pg. 137 Para. 4 The particle size distribution of the phosphors used includes particles in the range of 1000 nm, i.e. 1 micron; Pg. 136 Para. 1 and Table 19 energy modulating agent includes 2 phosphors of NP200 and GTP4300 in a 33:67 wt% ratio respectively, i.e. 1 :2.03 ... the GTP4300 phosphor has an elemental composition of Ca, F, Cl, PO4, Mn, Sb ... in table 19, the phosphor is 3Ca3(PO4)2.Ca(Fl,Cl)2: Sb3+, Mn2+, based on the recited elemental composition, the Fl appears to be a typographical error; Fig. 40 the average size of the GTP 4300 phosphor is 12.2 microns).  Walder  discloses wherein said (3Ca3(PO4 )2Ca(F, Cl)2 : Sb3 , Mn2+) phosphor has a size between 0.1 and 50 microns (Pg. 137 Para. 4 The particle size distribution of the phosphors used includes particles in the range of 1000 nm, i.e. 1 micron; Pg. 136 Para. 1 and Table 19 energy modulating agent includes 2 phosphors of NP200 and GTP4300 in a 33:67 wt% ratio respectively, i.e. 1:2.03 ... the GTP4300 phosphor has an elemental composition of Ca, F, Cl, PO4, Mn, Sb ... in table 19, the phosphor is 3Ca3(PO4)2.Ca(Fl,Cl)2: Sb3+, Mn2+, based on the recited elemental composition, the Fl appears to be a typographical error; Fig. 40 the average size of the GTP 4300 phosphor is 12.2 microns}.  Walder  discloses wherein said (3Ca3(PO4)2Ca(F, Cl)2: Sb3+, Mn2+) phosphor has a size between 0.5 and 20 microns (Pg. 137 Para. 4 The particle size distribution of the phosphors used includes particles in the range of 1000 nm, i.e. 1 micron; Pg. 136 Para. 1 and Table 19 energy modulating agent includes 2 phosphors of NP200 and GTP4300 in a 33:67 wt% ratio respectively, i.e. 1 :2.03 ... the GTP4300 phosphor has an elemental composition of Ca, F, Cl, PO4, Mn, Sb ... in table 19, the phosphor is 3Ca3(PO4)2.Ca(Fl,CI)2: Sb3+, Mn2+, based on the recited elemental composition, the Fl appears to be a typographical error; Fig. 40 the average size of the GTP 4300 phosphor is 12.2 microns).  Walder discloses a suspension of a phosphor-containing drug activator (Pg. 58 Para. 7 The activatable pharmaceutical agent and energy modulation agent can be incorporated into pharmaceutical compositions suitable for administration ... the pharmaceutical compositions includes a pharmaceutically acceptable carrier; Pg. 59 Para. 1 pharmaceutically acceptable carrier is intended to include any and all solvents, dispersion media compatible with pharmaceutical administration; Pg. 59 Para. 3 Pharmaceutical compositions include sterile aqueous solutions; Pg. 101 Para. 2 a mixtures of phosphors that produces visible light and ultraviolet light when irradiated with x-rays for activation of a photoreactive drug; Pg. 88 Para. 4 energy modulating agent includes phosphors), comprising: two or more phosphors capable of emitting ultraviolet and visible light upon interaction with x-rays (Pg. 101, Para. 1 energy modulation agents interact with x-ray to generate visible light and ultraviolet light; Pg. 88 Para. energy modulating agent includes "combination of phosphors"); said two or more phosphors comprising (3Ca3(PO4)2Ca(F, Cl) 2: Sb33+, Mn2+) at a ratio NP-200:GTP-4300 offrom 1 :10 to 10:1 (Pg. 135 Paras. 4-5 cancer cell culture treated with a composition containing a pharmaceutical agent, and an energy modulating agent; Pg. 136 Para. 1 and Table 19 energy modulating agent includes 2 phosphors of NP200 and GTP4300 in a 33:67 wt% ratio respectively, i.e. 1 :2.03 ... the GTP4300 phosphor has an elemental composition of Ca, F, Cl, PO4, Mn, Sb ... in table 19, the phosphor is 3Ca3(PO4)2.Ca(Fl,C1)2: Sb3+, Mn2+, based on the recited elemental composition, the Fl appears to be a typographical error); each of said two phosphors having at least one coating selected from the group consisting of an ethylene cellulose coating and a diamond-like carbon coating (Pg. 146 Para. 1 "The energy modulation agents for use in this embodiment can be any of those noted above, and preferably are one or more phosphors optionally coated with diamond or diamond like coating, or with ethyl cellulose"); and a pharmaceutically acceptable carrier (Pg. 58 Para. 7 The activatable pharmaceutical agent and energy modulation agent can be incorporated into pharmaceutical compositions suitable for administration ... the pharmaceutical compositions includes a pharmaceutically acceptable carrier).  Walder discloses wherein said (3Ca3(PO4)2Ca(F, Cl)2: Sb3+, Mn2+) phosphor has a cathodoluminescent emission edge at 400 nm and a cathodoluminescent emission peaks at 570 nm (Pg. 170 Para. 5 Fig. 80 phosphor GTP 4300 has a cathode luminescence edge at 400 nm, and a cathode luminescence peak at 570nm; Pg. 136 Para. 1 and Table 19 energy modulating agent includes 2 phosphors of NP200 and GTP4300 in a 33:67 wt% ratio respectively, i.e. 1 :2.03 ... the GTP4300 phosphor has an elemental composition of Ca, F, Cl, PO4, Mn, Sb ... in table 19, the phosphor is 3Ca3(PO4)2.Ca(Fl,Cl)2: Sb3+, Mn2+).  Walder discloses wherein each of said two or more phosphors has an outer coating of said ethylene cellulose coating (Pg. 146 Para. 1 "The energy modulation agents for use in this embodiment can be any of those noted above, and preferably are one or more phosphors optionally coated with diamond or diamond like coating, or with ethyl cellulose").  Walder discloses wherein said phosphor has a size between 0.05 and 100 microns (Pg. 137 Para. 4 The particle size distribution of the phosphors used includes particles in the range of 1000 nm, i.e. 1 micron).  Walder discloses wherein the pharmaceutically acceptable carrier comprises an additive providing a therapeutic or diagnostic effect (Pg. 58 Para. 7 the pharmaceutical compositions includes a pharmaceutically acceptable carrier and an additive having a complementary therapeutic or diagnostic effect).  Walder discloses wherein the additive comprises at least one of an antioxidant, an adjuvant, or a combination thereof (Pg. 58 Para. 7 the pharmaceutical compositions includes a pharmaceutically acceptable carrier and an additive having a complementary therapeutic or diagnostic effect ... "the additive is one selected from an antioxidant, an adjuvant, or a combination thereof').  Walder discloses wherein the additive comprises an image contrast agent (Pg. 144 Para. 3 Contrast agents can be used along with the energy modulating media).
Walder fails to teach phosphors comprising Zn2SiO4:Mn2+.
Bourke is in the field of using an energy modulation agent to activate an activatable agent in a medium (Abstract; Pg. 13 Paras. 2-4 energy modulation agent activates the activatable agent upon application of the initiation energy ... activatable agent includes pharmacological agents), and teaches phosphors comprising Zn2SiO4 :Mn2 + (Pg. 12 Paras. 2-4 phosphors used includes Zn2SiO4:Mn2+ ... energy modulation agents include phosphors). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Walder to incorporate phosphors comprising Zn2SiO4:Mn2+ into the invention of Walder.  The motivation would have been to provide an energy modulation material that is a capable of activating a photoreactive drug for the purpose of treating cancer (Bourke, Pg. 40 Paras. 1-2).  

Claims 1-20 and  22-50 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164485 to Walder in view of WO 2014/143826 to Bourke in  view of US 20130189803 to Nanoco (IDS filed 8/1/2019).  The relevant portions of Walder and Bourke are given above.
Walder and Bourke fails to teach wherein said ethylene cellulose coating has a thickness between 30 and 60 nm. 
Nanoco is in the field of coated phosphor nanoparticles for multiple applications (Nanoco, Abstract), and teaches wherein said ethylene cellulose coating has a thickness between 30 and 60 nm (Nanoco, Para. (0007] nanoparticle phosphor coated with a polymer layer; Para. (0029] example of coating material includes ethyl cellulose; Para. (0023] coating layer may be from 1 to 500nm thick). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Walder to include wherein said ethylene cellulose coating has a thickness between 30 and 60 nm as taught by Nanoco. The motivation would have been to provide an oxygen barrier layer on the particle for preventing unwanted oxidization of the phosphor {Nanoco, Para. [00221).

Claims 1-11, 13-33, 35-50 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164485 to Walder in view of WO 2014/143826 to Bourke in  view of WO 2000/047402 to Bray (IDS filed 8/1/2018).   The relevant portions of Walder and Bourke are given above.
Walder and Bourke fails to teach wherein the diamond-like carbon coating has a water-droplet contact angle between about 90 and 110 degrees. 
Bray is in the field of diamond like coatings on various substrates (Bray, Abstract), and teaches wherein the diamond-like carbon coating has a water-droplet contact angle between about 90 and 110 degrees (Bray, Pg. 12 Paras. 3-4; Pg. 13 Para. 1 DLC coating with water contact angle as high as 101 degrees).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Walder to include wherein the diamond-like carbon coating has a water-droplet contact angle between about 90 and 110 degrees as taught by Bray. The motivation would have been to provide a hydrophobic coating that can easily adhere to a metal containing substrate (Bray, Pg. 12 Para. 3).

Claims 1-11, 13-20, 22-33, 35-51 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/164485 to Walder in view of WO 2014/143826 to Bourke in  view of US 5820872 to Edelson (IDS filed 8/1/2018). The relevant portions of Walder and Bourke are given above.
Walder and Bourke fail to teach wherein the additive comprises a vaccine. 
Edelson is in the field of pharmaceutical compositions for improving the effectiveness of radiation therapy in a subject having an internal solid tumor malignancy (Edelson, Abstract), and teaches wherein the additive comprises a vaccine (Edelson, Col. 4 Lns. 40-50 cellular vaccine prepared by exposing a leukocyte preparation to irradiation in the presence of a photoactivatable agent, and placing the admixture in a pharmaceutically acceptable carrier before administration to the subject; Col. 11 Lns. 17-20; Lns. 45-46 exemplary photoactivatable agents are psoralens ... preferred psoralens include 8-methoxypsoralen). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Walder to include wherein the additive comprises a vaccine as taught by Edelson. The motivation would have been to improve the effectiveness of radiation therapy for the treating an internal solid tumor malignancy by stimulating the immune system of the recipient subject (Edelson, Col. 10 Lns. 63-66).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of copending Application No. 16/322,178 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose a phosphor-containing drug activator, comprising: an admixture of two or more phosphors capable of emitting ultraviolet and visible light upon interaction with x-rays; said two or more phosphors comprising Zn2SiO4:Mn2+ and (3Ca3(PO4) 2Ca(F, Cl): Sb3+, Mn2+) at a ratio NP-200:GTP-4300 of from 1: 10 to 10:1; each of said two phosphors having at least one coating selected from the group consisting of an ethylene cellulose coating and a diamond-like carbon coating.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


April 16, 2021